  Case 7:20-cv-00064-GEC Document 1 Filed 01/30/20 Page 1 of 12 Pageid#: 1




                 IN THE UNITED STATES FEDERAL DISTRICT COURT
                         WESTERN DISTRICT OF VIRGINIA
                              ROANOKE DIVISION

BETTYE PEIGE WILLIS-ROSE                        §
and                                             §
MICHAEL J. ROSE                                 §
                                                §
vs.                                             §. 7:20-cv-_________________
                                                            7:20cv64
                                                §
ASHCAR INC.,                                    §
ROBBIE ASHCAR, INDIVIDUALLY,                    §
SELECT LUXURY CARS                              §
LLC,                                            §
______________________________________________________________________________

                                   ORIGINAL COMPLAINT


COMES NOW the Plaintiffs, by Counsel, and in support of their cause of action state as fol-
lows:


                                             PARTIES


1. The Plaintiffs are residents of the Commonwealth of Virginia and reside in the City of
Roanoke, Virginia.


2. Defendant Ashcar Inc. “Ashcar” is a corporation domiciled in the State of Georgia with its
principal place of business located in Marietta, Georgia.


3. Defendant Robbie Ashcar is an individual residing in the State of Georgia whose residence is
located in the city of Marietta, Georgia.


4. Defendant Select Luxury Cars LLC (“Select Luxury”) is a limited liability corporation domi-

ciled in the State of Georgia with its principal place of business in Marietta, Georgia.


                                                 1
  Case 7:20-cv-00064-GEC Document 1 Filed 01/30/20 Page 2 of 12 Pageid#: 2




                                 JURISDICTION AND VENUE


1. The Court has jurisdiction by virtue of diversity of citizenship pursuant to 28 U.S.C §1332, et.
seq. The Court has supplemental jurisdiction over any state law claims pursuant to 28 U.S.C
§1367. The Court also has specific personal jurisdiction over Plaintiff’s state law claims: Plain-
tiff’s claims are governed by the Virginia long-arm statute, Va Code § 8.01-328.1(A)(1)&(2) and
(C), as the cause of action arises from Defendants’ transacting business in the Commonwealth of
Virginia. Defendants, as a result of the business transactions enumerated below, should have rea-
sonably anticipated this cause of action filed in this Court. Universal Leather, LLC v. Koro
A.R.S.A., 773 f.3d553,559 (4th Cir. 2012).


                                               FACTS


1. Prior to June 15, 2019 Select Luxury offered for sale on its internet website site a 2014 Aston
Martin Vanquish Volante. According to its website, Select claims to sell cars “world wide” and
engages in a regular business practice of shipping inventory overseas and throughout the United
States.


2. After reviewing Select’s posted offering, Plaintiffs’ inquired via email as to the availability,
price and, particularly, the condition, of the Aston Martin. Plaintiffs provided their contact in-
formation.


3. Select and Ashcar representatives contacted Plaintiffs in Virginia with details concerning the
Aston Martin. Defendants, through their representatives, engaged in sales promotion efforts
with Plaintiffs in Virginia, extolling the excellent condition of the Aston Martin and explaining
the logistics of and their ability to ship the Aston Martin to Virginia.




                                                  2
  Case 7:20-cv-00064-GEC Document 1 Filed 01/30/20 Page 3 of 12 Pageid#: 3




4. Plaintiffs and the defendants knew and were aware that the Aston Martin Vanquish Volante is

a premium luxury car with a body made primarily of carbon fiber. Replacement parts for the
body of this particular model of Aston Martin are made entirely by hand in the United Kingdom.
All parties knew and understood prior to Plaintiffs’ purchase that the nature of carbon fiber upon
even minor impact is to shatter. Thus, any damage to the Aston Martin resulting from even a mi-
nor impact would drastically reduce the value of the vehicle and require an exorbitant cost to re-
pair.


5. Repeatedly, and prior to sale, Plaintiffs inquired of Ashcar, Robbie Ashcar, and Select Luxury,
through their various agents, representatives and employees, as to the condition of the Vanquish
Volante. Plaintiffs specifically asked each defendant whether there had been any reported dam-
age to the Aston Martin. Defendants stated that the Aston Martin had not been involved in any
accidents. Plaintiffs advised Defendants that as a condition of sale Plaintiffs would not purchase
the vehicle if it had been involved in any accidents or collisions, due to the unique characteristics
of the Volante and its high value as a luxury sports car. Plaintiffs’ inquiries and Defendants’ rep-
resentations that there were no accidents or history of accidents were made via email and tele-
phone conversations to Plaintiffs. The statements were made to Plaintiffs when they were in Vir-
ginia.


6. Plaintiffs informed Ashcar, Robbie Ashcar and Select Luxury of the conditions of sale, and

each Defendant, individually and jointly, through their agents, representatives and employees
assured the Plaintiffs that the Vanquish Volante “had a clean car fax” that the vehicle was “hand
picked”, the “cream of the crop” and each defendant affirmatively stated, jointly and severally,
that the Aston Martin had never been in any accident or sustained any damage from a collision,
and had no history of any accident or sustained damage. Defendants Ashcar and Select Luxury
further affirmatively stated that the accident history of the Aston Martin had been researched and
there were no accidents or collisions reported. Defendant Select Luxury provided a “Carfax” re-
port showing that the Aston Martin had not been damaged.




                                                  3
  Case 7:20-cv-00064-GEC Document 1 Filed 01/30/20 Page 4 of 12 Pageid#: 4




7. Based upon the Defendants representations, Plaintiffs agreed to purchase the Aston Martin. On

June 15, 2019 Defendant Select Luxury prepared and sent, via email, a bill of sale to Plaintiffs in
Virginia. The bill of sale was accepted by Plaintiff Michael J. Rose in Virginia on June 15, 2019.


8. On June 17, 2019, Plaintiffs wired the purchase price of 121,660.00 from their bank in
Roanoke to Ashcar Inc.’s account in Marietta, Georgia.


9. The same day that Select received the wire transfer from Virginia, Select sent an undated form
letter and a second, amended Bill of Sale dated June 17, 2019 to the Plaintiffs in Roanoke, Vir-
ginia.


10. The Defendants assisted Plaintiffs with shipping the Aston Martin to Virginia and recom-
mended two or three transport carriers that were routinely used by Select Luxury for vehicle
transport services.


11. Defendants released the Aston Martin to the Plaintiffs in Virginia on or about June 20, 2019.


12. Defendants delivered the original Title documents dated August 8, 2019 to the Plaintiffs in
Virginia on or about August 20, 2019.


13. On or about August 18, 2019, Plaintiff became aware through “AutoCheck”, a vehicle histo-
ry reporting service similar to Carfax, that the Aston Martin had been involved in an accident on
March 23, 2016 in the Commonwealth of Virginia. This information was obtained by plaintiffs
independently and was not provided by defendants. Defendants, however, had a license to use
AutoCheck to determine vehicle history and at all relevant times prior to and after the sale had
access to the AutoCheck data bases.


14. Further, Defendants had actual and/or constructive knowledge of the Aston Martin’s accident
history. Defendants had access to the AutoCheck data base through a “condition report” generat-


                                                4
  Case 7:20-cv-00064-GEC Document 1 Filed 01/30/20 Page 5 of 12 Pageid#: 5




ed by Mannheim auto auction, the automobile wholesaler who sold the Aston Martin to the de-
fendants. The condition report is an electronic document (the defendants purchased the Aston
Martin at an auto auction online) and contains a weblink to AutoCheck. The condition report
also contains a reference to “9 historical events” which took place regarding the Aston Martin.
These historical events include the prior vehicle accident on March 23, 2016. Defendants failed
to disclose this information to Plaintiffs and intentionally chose to conceal the AutoCheck infor-
mation.


15. Upon learning that the Aston Martin had sustained reported damage, Plaintiffs notified the
Defendants and revoked acceptance of the Aston Martin. The damage reported by AutoCheck
revealed that the Aston Martin had sustained damage on March 23, 2016 in Virginia. Thus, the
damage constituted a non-conformity of the standard or condition of the Aston Martin to which
Plaintiffs and Defendants had agreed upon prior to purchase. The damage reported by Auto-
Check substantially reduced the value of the Aston Martin. The true value of the Aston Martin is
$90,000.00 or less.


16. The reported damage to the Aston Martin is not visible on the vehicle itself and can not be
detected by a casual observer. Consequently, Plaintiffs acceptance of the Aston Martin was rea-
sonably induced by the difficulty of Plaintiffs discovering the damage. Moreover,
Plaintiff’s failure to disclose the defect was induced by the Defendants’ repeated, complete as-
surances to the Plaintiffs that the Aston Martin was perfect and without any history of damage.


17. On or about August 18, 2019, Plaintiffs’ revoked their acceptance of the Aston Martin. The
revocation was made within a reasonable time, having been made prior to Plaintiffs’ receipt of
the original signed title documents, supplemental title re-assignment and signed bill of sale from
Select Luxury. Defendants have refused the return of the Plaintiffs’ purchase money and have
refused to accept transport of the Aston Martin from Virginia to Georgia.




                                                 5
  Case 7:20-cv-00064-GEC Document 1 Filed 01/30/20 Page 6 of 12 Pageid#: 6




18. The Aston Martin is currently located in Virginia and has not been titled by the Plaintiffs.
Since the time of Plaintiff’s revocation of their acceptance, Plaintiffs have incurred additional
expenses for storage and insurance for the Aston Martin. Plaintiffs have incurred further finan-
cial cost in purchasing a comparable vehicle. The Plaintiffs do not drive the Aston Martin for
personal or business use. The Aston Martin is operated only as needed to preserve the mechani-
cal quality of the vehicle and prevent further deterioration. Defendants have acknowledged
Plaintiffs revocation.


        COUNT I - REVOCATION OF ACCEPTANCE- UCC (VA. CODE §8.2-608)


COME NOW the Plaintiffs and hereby incorporate paragraphs 1-18 as set forth in the FACTS
section of this complaint and in asserting Count I against all defendants further state as follows:


19. Pursuant to Virginia Code §8.2-608, Plaintiffs revoked their acceptance of the purchase

agreement upon discovering that the Aston Martin’s reported damage did not conform to the
condition represented by the Defendants; namely, that the Aston Martin had not been damaged.


20. The nonconformity of the Aston Martin substantially impairs the value of the Aston Martin to
the Plaintiffs. The Aston Martin’s actual value as a damaged vehicle is $90,000.00 or less. The
121,660.00 purchase price paid by the Plaintiffs was the fair market value of a used Aston Martin
without damages. The diminished value of more than $30,000.00 cannot be restored.


21. The plaintiffs revoked their acceptance prior to receiving the original title to the Aston Martin
and the authentic title documents, and therefore the amount of time which had elapsed prior to
Plaintiff’s revocation was reasonable.


22. Plaintiffs have assumed the status of bailee of the Aston Martin. The vehicle is in storage
and driven only to prevent mechanical deterioration.




                                                 6
  Case 7:20-cv-00064-GEC Document 1 Filed 01/30/20 Page 7 of 12 Pageid#: 7




23. The Plaintiffs have incurred damages in the amount of $30,000.00, the estimated diminution
in market value. In addition, Plaintiffs have incurred expenses in seeking to revoke their accep-
tance of the Aston Martin and such additional expenses are ongoing, including, but not limited
to, shipping and transport costs, sales tax, court costs and attorney’s fees.


24. In the form of alternative relief, Plaintiffs seek that the Court return the parties to the status
quo ante, returning to Plaintiff the purchase price of the Aston Martin plus Plaintiff’s out of
pocket expenses related to the revocation of acceptance.


WHEREFORE, PLAINTIFFS demand judgment against the Defendants Select Luxury and Ash-
car for its cause of action in an amount sufficient to compensate Plaintiffs for the injuries sus-
tained and identified herein as well as pre-and post-judgment interest, court costs, attorneys fees,
and any other damages as this Court may find to be just and appropriate, and as provided by law.




                  COUNT II VIRGINIA CONSUMER PROTECTION ACT
COME NOW the Plaintiffs and hereby incorporate paragraphs 1-18 as set forth in the FACTS
section of this complaint and further state as follows:


19. Defendants are liable to the plaintiffs under the Virginia Consumer Protection Act (“VCPA”).

The defendants, acting as a “supplier” in a “consumer transaction” have committed fraudulent
and deceptive acts in connection with the sale of the Aston Martin (a consumer transaction)
which has caused harm to plaintiffs, who are “persons” as defined by the VCPA.


20. The defendants misrepresented the accident history of the Aston Martin. Had the true history

been made known to the plaintiffs prior to sale, Plaintiffs would not have purchased the vehicle.


21. By misrepresenting the condition and the accident history of the Aston Martin, particularly

when defendants were in a superior position of knowledge regarding the Aston Martin, such
conduct is a violation of the VCPA.

                                                   7
  Case 7:20-cv-00064-GEC Document 1 Filed 01/30/20 Page 8 of 12 Pageid#: 8




22. The defendants violated Va.Code § 59.1-196 et.seq., including individual actions conducted

pursuant Va. Code §204, and specifically Va. Code §200.5(5), (6), (7) and (14); by:
       a. Misrepresenting the quality or characteristics of the Aston Martin; namely the accident
history previously reported in the “Auto Check” report;
       b. Misrepresenting the particular standard and grade of the Aston Martin as being acci-
dent-free, and representing that the Aston Martin was “handpicked” and one of only a small mi-
nority of cars meeting Select Luxury’s exacting and particular standards and;
       c. Advertising or offering for sale goods which are defective, damaged or deteriorated
without disclosing such condition, namely, offering the Aston Martin for sale in a defective and
damaged condition without disclosing the defect or damage;
       e. Offering for sale the Aston Martin under fraud and/or false pretense; namely, offering
to sell the Aston Martin as a used, undamaged car when Defendants knew or should have known
that the Aston Martin was involved in an accident and had been damaged, the having a much
lower market value than the purchase price paid by the Plaintiffs.


23. The conduct of the Defendants as described in this complaint was committed knowingly and
intentionally. The Defendants, jointly and severally, were aware, at the time the conduct was
committed, aware of the falsity, deception, and unfairness of the actions of which the Plaintiffs
complain.


24. The Defendants falsely represented that the Aston Martin was handpicked and subject to a
selective screening process engaged in by the Defendants for their luxury cars. In fact, Defen-
dants in fact took no such action: the Aston Martin was purchased sight unseen at an auto auction
in Pennsylvania without regard to any hand-picked screening process. In fact, Defendants admit
they buy most of their cars at auto auctions.


25. As a direct result of the Defendants’ knowing and intentional misconduct, plaintiffs suffered
mental anguish, in addition to economic loss which has continued and is ongoing.


                                                 8
  Case 7:20-cv-00064-GEC Document 1 Filed 01/30/20 Page 9 of 12 Pageid#: 9




26. The Defendants have not only caused loss to Plaintiffs as a result of their deceptive acts, De-

fendants have unduly profited from the sale of an Aston Martin in a “pristine” condition by real-
izing a much higher sale price than the fair market value of the Aston Martin in its actual, dam-
aged condition.


27. Pursuant to Va. Code § 59.1-204, plaintiffs claim damages from all named defendants. Fur-

ther, because the Defendants’ violations were willful, wanton and committed with reckless dis-
regard for the effect of such conduct on the plaintiffs and consuming public in general, Plaintiffs
claim up to three times their actual damages, plus reasonable attorney’s fees and court costs.


WHEREFORE, Plaintiffs demand judgment against the Defendants for their cause of action in
an ad damnum of 1,000,000.00, and in an amount sufficient to compensate Plaintiffs for the in-
juries sustained and identified herein as well as pre- and post-judgment interest, court costs, at-
torneys fees, and any other damages as this Court may find to be just and appropriate, and as
provided by law.


                                      COUNT III- FRAUD
COME NOW the Plaintiffs and hereby incorporate paragraphs 1-18 as set forth in the FACTS
section of this complaint and further state as follows:


19. At the time the Defendants had purchased the Aston Martin at auction, Defendants had ac-
cess to an electronic Mannheim condition report which contained an electronic link to the “Au-
toCheck” database. The Mannheim condition report is not available to the general public, it is
prepared as a buying guide used exclusively by licensed automobile dealers.


20. Defendants claims to “handpick” and “expertly screen” its inventory, which consists of only
10% of the cars available to Defendants for purchase. Moreover, Defendants represented to
Plaintiffs and to the general public that it acquires cars from other dealers that were taken in on


                                                  9
 Case 7:20-cv-00064-GEC Document 1 Filed 01/30/20 Page 10 of 12 Pageid#: 10




trade because other dealers don’t want to sell those cars which are a competing brand with their
dealership franchise, representing that those cars are above higher quality than cars bought at
auto auction.


21. Defendants’ statements are more than mere puffery: Defendants promote the pristine condi-
tion of their used cars to lure unsuspecting consumers into signing an “as is” purchase agreement
of their vehicles with no contractual warranty. In the instant case, however, the Plaintiffs relied
upon the Defendants representations and the Plaintiffs unequivocally communicated to the De-
fendants that the Aston Martin had to be accident-free as a condition precedent to their purchase.
The Defendants repeatedly assured the Plaintiffs that the Aston Martin had not been damaged.


22. Defendants did not disclose to Plaintiffs that the Aston Martin had been purchased sight un-
seen from a general auto auction from Hollenshead Auto Sales in Lancaster, Pennsylvania, which
is believed to be an affiliate company of Mannheim auto auctions. Defendants also did not dis-
close to the Plaintiffs that they were in possession of an auction report authored by Mannheim
which contained an active weblink to the AutoCheck data base.


23. Defendants either knew and failed to disclose the true condition of the Aston Martin, or in-
tentionally chose not to review the Aston Martin’s accident history despite having access to such
information. In either event, the Defendants chose to conceal the true market value of the Aston
Martin, knowing that the condition of the Aston Martin was material to the Plaintiffs’ decision
to purchase. Further, the Defendants chose to conceal the accident history of the Aston Martin
by offering it for sale at a price consistent with an undamaged Aston Martin, not one that has
been damaged.


24. Defendants’ concealment of the AutoCheck report constitutes a fraudulent misrepresentation
of a material fact, and Defendants intentionally misrepresented the condition of the car to the
Plaintiffs by stating that the Aston Martin had “no damage, a “clean Carfax”, and that because




                                                10
 Case 7:20-cv-00064-GEC Document 1 Filed 01/30/20 Page 11 of 12 Pageid#: 11




Select Luxury only sold “the best of the best” of hand picked, pristine cars, Defendants misrepre-
sentations fraudulently induced the Plaintiffs into making a purchase.


25. As a result of Defendants misrepresentations, Plaintiffs have sustained damages. Plaintiffs
were lured into purchasing a car that is worth, at best, $30,000.00 less than the 121, 660.00 pur-
chase price. Plaintiffs have suffered emotional distress, mental anguish and out of pocket ex-
penses as a result of the Defendants’ tortious conduct.


26. That the Defendants’ conduct was intentional, and made with willful and wanton disregard
for Plaintiff’s rights. Therefore, punitive damages are warranted to deter defendant from like
conduct in the future.


WHEREFORE, PLAINTIFFS demand judgment against the Defendants for its cause of action
in an amount sufficient to compensate the Plaintiffs for the damages they have suffered, punitive
damages in an amount sufficient to deter the defendants from like conduct in the future, as well
as pre- and post-judgment interest, court costs, attorney’s fees, and any other damages as this
Court may find to be just and appropriate and as provided by law.



                               A JURY TRIAL IS HEREBY DEMANDED



                                                                     Bettye Peige Willis-Rose
                                                                     Michael J. Rose

                                                                     ________________________
                                                                      By Counsel


       John M. Loeschen
       Loeschen Law Firm PLLC
       30 East Clay St., #201
       Salem, Va 24153
       VSB 48996

                                                11
Case 7:20-cv-00064-GEC Document 1 Filed 01/30/20 Page 12 of 12 Pageid#: 12




    Phone and Fax
    877-645-0683
    johnloeschen@yahoo.com




                                   12
